Citation Nr: 1219875	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  06-33 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II. 

2.  Entitlement to service connection for fatty liver disease. 

3.  Entitlement to service connection for a right hip disability. 

4.  Entitlement to service connection for right knee disability. 

5.  Entitlement to service connection for a right ankle disability. 

6.  Entitlement to service connection for a right elbow disability.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and S.M.


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran had active service from February 2003 to July 2004.  Prior to that, he served in the Army National Guard from March 1981 to February 2003, which included periods of active duty training and inactive duty training. 

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions in December 2004 and December 2005 of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

The Veteran filed a timely notice of disagreement and substantive appeal as to many of the issues addressed in the December 2004 and December 2005 rating decisions, including claims for entitlement to increased ratings for service-connected lumbar spine disability, gastroesophageal reflux disease, and right wrist tendonitis. 

In June 2009, the Veteran appeared at the RO and testified at a hearing before a Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  

In an August 2009 decision, the Board promulgated a decision on one issue (i.e., service connection for left inguinal hernia), and remanded the case to the RO for further development on the remaining six issues listed on the first page of this document.  Also in that decision, the Board acknowledged that the Veteran had withdrawn his appeal as to the issues of entitlement to increased disability ratings for service-connected degenerative joint disease of the thoracolumbar spine, gastroesophageal reflux disease, and right wrist tendonitis, as well as an additional issue of entitlement to an increased rating for tinnitus that had yet to be certified to the Board for appeal.    

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran testified at a hearing at the RO before a Veterans Law Judge in June 2009.  In a March 2012 letter, the Board informed the Veteran that the Veterans Law Judge who had conducted the hearing was no longer employed by the Board, and that he was being given an opportunity to testify at another hearing before a Veterans Law Judge who would make a decision in his appeal.  In April 2012, the Board received the Veteran's response that he desired another hearing before a Veterans Law Judge of the Board at the RO.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge at the RO. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2011).


